                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISON


    DAVE OLEKSIAK,                                )   CASE NO.1:19-CV-01555
                                                  )
                                                  )
               Plaintiff,
                                                  )   MAGISTRATE JUDGE
                                                  )   WILLIAM H. BAUGHMAN, JR.
        v.
                                                  )
                                                  )   MEMORANDUM             OPINION       AND
    COMMISSIONER            OF     SOCIAL
                                                  )   ORDER
    SECURITY,
                                                  )
                                                  )
               Defendant.




        Before me1 is an action by Dave Oleksiak under 42 U.S.C. §405(g) seeking judicial

review of the July 24, 2018 decision of the Commissioner of Social Security that denied

Oleksiak’s 2016 application for disability insurance benefits.2 The Commissioner has

answered3 and filed the transcript of the administrative proceedings.4 Under terms of my

initial5 and procedural6 orders, the parties have briefed their positions,7 filed supplemental



1
  The parties have consented to my exercise of jurisdiction and the matter was then
transferred to me by United States District Judge John R. Adams. ECF No. 15.
2
  ECF No. 1.
3
  ECF No. 8.
4
  ECF No. 9.
5
  ECF No. 5.
6
  ECF No. 11.
7
  ECF Nos. 13 (Oleksiak), 17 (Commissioner).
                                              1
fact sheets,8 met and conferred as to potentially reducing the matters at issue9 and

participated in a telephonic oral argument.10

       For the reasons set forth below, the decision of the Commissioner will be affirmed.

                                                I.

       Oleksiak, age 49,11 completed three years of college12 and previously worked as a

construction worker, which was determined to be heavy, semi-skilled work.13 The ALJ

found that Oleksiak had the following severe impairments: osteoarthritis and allied

disorders, hypertension, hyperlipidemia, diabetes mellitus and obesity.14

       That said, the ALJ further found that none of the severe impairments met or

medically equaled a listing.15 In that regard, the ALJ noted that there was no medical

evidence that showed an inability to ambulate effectively or an inability to perform fine

and gross motor movements.16

       The ALJ specifically noted that although Oleksiak’s “impairments cause significant

physical limitations,” the record does not contain any statements from an accepted medical

source indicating that Oleksiak needs an assistive device to ambulate nor is there any such


8
  ECF Nos. 12 (Oleksiak), 17, Attachment (Commissioner).
9
  ECF No. 18.
10
   ECF No. 20.
11
   Tr. at 27.
12
   Id. at 41.
13
   Id. at 26.
14
   Id. at 18.
15
   Id. at 19, 20.
16
   Id.
                                                2
evidence that Oleksiak is unable to take care of personal hygiene, prepare meals, or handle

paperwork.17 Moreover, the ALJ observed that no medical evidence exists to show that

Oleksiak’s diabetes has resulted in “extreme complications.”18

       The ALJ then concluded that Oleksiak had an RFC to perform light work with some

additional restrictions.19 The VE testified that there were three jobs available for someone

with Oleksiak’s RFC.20 Consequently, Oleksiak was found not disabled.21

                                            II.

       Here, Oleksiak claims that the ALJ erred in his analysis of the disabling effects of

Oleksiak’s pain.22 Oleksiak concedes that the ALJ did “to some extent” recognize the

existence of objective evidence, such as x-rays, that support Oleksiak’s complaints of pain,

but he further argues that the ALJ’s ultimate decision to minimize the severity of

Oleksiak’s pain was improperly based on an incorrect perception of the clinical evidence

and an improper conclusion that Oleksiak’s condition had improved following surgery.23

       Specifically, Oleksiak contends that “all the treating doctors, including the

specialists, documented significant pain”24 Further, he states that “[e]vidence of pain also

exists by reviewing the multiple medications [he] was prescribed,” and in his “willingness


17
   Id. at 20.
18
   Id.
19
   Id.
20
   Id. at 27.
21
   Id. at 28.
22
   ECF No. 13 at 13.
23
   Id. at 14.
24
   Id. at 15.
                                             3
to undergo invasive and painful procedures” on his fingers and hips.25 He now claims this

evidence was either minimized or ignored by the ALJ.26

        In that same vein, he asserts that the ALJ mischaracterized the period of January to

July 2009 when Oleksiak was experiencing “flares” of inflammatory arthritis, interspersed

with “urgent” visits to a rheumatologist for steroid treatments.27 Oleksiak states that even

the infrequent flares of arthritis nevertheless disabled him completely from the pain.28

Similarly, Oleksiak points to treatment notes regarding his right hip that show greater loss

of mobility than the ALJ acknowledged and note that Oleksiak was experiencing

“significant pain.”29

        If this pain was properly accounted for, Oleksiak contends that he would not be able

to work for one day per month.30 Such a rate of absenteeism would, in the testimony of the

VE, make him unemployable.31

        Finally, Oleksiak maintains that he cannot perform the standing, walking and

handling requirements of the RFC.32 He contends that the ALJ here erred by giving too

much weight to the “temporary” improvement in function that occurred after hip surgery




25
   Id. at 16.
26
   Id.
27
   Id. at 17.
28
   Id.
29
   Id. at 18.
30
   Id.
31
   Id.
32
   Id. at 20.
                                             4
in June 2010.33 He also argues that the ALJ improperly relied on the functional opinions of

non-examining, non-treating sources that did not evaluate “evidence from prior to the date

last insured and all evidence of pain.”34

       During the telephonic oral argument, Oleksiak primarily emphasized his position as

a challenge to the RFC’s findings that he was capable of standing and walking for 6 hours

per work day, that he could frequently handle. He contends that he should have been found

to be capable of only sedentary work, with only occasional handling and at least one day’s

absence from work per month.

                                             III.

       This matter presents questions properly analyzed under the long-standing

substantial evidence rubric, as well as the standard for reviewing credibility findings I first

articulated in the frequently-cited case of Cross v. Commissioner.35 I will first address the

analysis of Oleksiak’s claims of disabling pain since that determination will materially

affect the issue of whether substantial evidence supports the RFC finding.

       Credibility finding The ALJ’s finding as to a claimant’s credibility as to pain is

entitled to deference and should not be disturbed absent a compelling reason.36




33
   Id. at 21.
34
   Id.
35
   373 F.Supp.2d 724 (N.D. Ohio 2005).
36
   Id. at 732 (citations omitted).
                                              5
The regulations set forth factors to be considered in assessing credibility. These include the

claimant’s daily activities; the location, duration, frequency and intensity of the pain;

precipitating and aggravating factors; the type, dosage, effectiveness and side effects of

medication; and the treatment or measures, other than medication, taken to relieve pain;

and other factors concerning functional limitations and restrictions due to pain or other

symptoms.37

       As I noted in Cross, as a practical matter, the weight of the objective medical

evidence remains an important consideration, such that where the objective medical

evidence does not support a finding of disability, at least an informal presumption of no

disability should arise, to be overcome by the claimant.38 If the claimant present credible

evidence to support his claim of disabling pain, that evidence may support the imposition

of work-related limitations beyond those dictated by objective medical evidence.39

However, the discretion afforded by a reviewing court to an ALJ’s credibility finding is

“extremely broad.”40

       As to the level of articulation required, an ALJ should explain, in terms of the

regulation, why the claimant’s allegation is not credible.41 In doing so, the ALJ need not

expressly analyze all the factors identified in the regulation but should provide enough of

an assessment to assure the reviewing court that he or she has considered all relevant


37
   20 C.F.R. § 404.1529 (c); Cross, 373 F.Supp.2d at 732.
38
   Cross, 373 F.2d at 732.
39
   Id.
40
   Id.
41
   Id. at 733.
                                              6
evidence.42 That assessment should not be conclusory and should be specific enough to

permit the reviewing court to trace the analytical path of the ALJ’s reasoning.43

       Initially, the ALJ here did review the objective medical evidence, concluding that

although such evidence demonstrated Oleksiak had “significant impairments,” it did not

conclusively show Oleksiak’s impairments precluded him from having a capacity for light

work.44 Indeed, Oleksiak appears to acknowledge that the ALJ reviewed the relevant

evidence, but argues that he misconstrued it, minimized it or failed to evaluate if in light

of his pain. Oleksiak, however, does not argue that the objective evidence standing alone

conclusively establishes disability.

       In fact, as the Commissioner points out, the ALJ noted those occasions where

particularly severe hand and finger symptoms were either controlled or reduced by

medication45 or surgery.46 As to his hips, again the ALJ took note of both Oleksiak’s

degenerative arthritis and normal physical findings such as gait, and motor and sensory

functioning.47 Further, the ALJ documented that after imaging showed Oleksiak with end-

stage arthritis, he underwent hip resurfacing surgery that resulted in a stable right hip,

minimal swelling, no “major complaints” and excellent range of motion in the hip.48




42
   Id.
43
   Id.
44
   Tr. at 18-26.
45
   Id. at 22.
46
   Id. at 23.
47
   Id. at 22, 23, 24.
48
   Id. at 24.
                                             7
       In addition, the ALJ took note or, and gave great weight to, the only two medical

opinions in the record,49 both of which stated that Oleksiak was physically capable, inter

alia, of standing, walking, and/or sitting for six hours in an eight-hour workday and

engaging in limited handling with both hands.50

       The ALJ extensively discussed on the record Oleksiak’s impairments, their

symptoms, the treatments and the remaining functional limitations in arriving at the

conclusion, noted above, that while there is objective evidence of severe impairments, the

severity of any resulting symptoms were essentially resolved or reduced with surgery or

medication.51

       No “compelling reason” to overturn the ALJ’s finding regarding the disabling effect

of Oleksiak’s pain.

       Residual functional capacity finding As was discussed above, there was no error

in the determination of credibility as to the effects of pain. Further, as also discussed above,

the objective evidence plus the two state agency reviewing source opinions are otherwise

consistent with the RFC. In particular, apart from Oleksiak’s own testimony, there is no




49
   Although Oleksiak objects to the weight given on the grounds that the state agency
reviewing physicians were not treating or examining sources and also did not have the
ability to review the whole record, the Commissioner correctly notes that an ALJ may
rely on such opinions where, as here, the ALJ has himself reviewed the entire record.
Jenkins v. Comm’r of Social Security, 2017 WL 1093759, at * 7 (N.D. Ohio Mar. 23,
2017).
50
   Tr. at 71-73, 83-85.
51
   Id. at 22.
                                               8
opinion evidence supporting the more limited RFC he now seeks, and nothing in the

objective evidence that would compel a change in the RFC.

      As the Commissioner notes, the substantial evidence standard states that if

substantial evidence exists to support the Commissioner’s decision – as was set forth above

– then the reviewing court will affirm that decision even though the claimant may point to

other evidence in the record that would have supported a different conclusion.

                                           IV.

      For the reasons stated, the decision of the Commissioner is hereby affirmed.

      IT IS SO ORDERED.

Dated: April 14, 2020                                  s/William H. Baughman Jr.
                                                       United States Magistrate Judge




                                            9
